RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 17a0197p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                               ┐
                                   Plaintiff-Appellee,   │
                                                         │
                                                          >     No. 16-5181
        v.                                               │
                                                         │
                                                         │
 RONALD C. LEWIS,                                        │
                                Defendant-Appellant.     │
                                                         ┘

                         Appeal from the United States District Court
                       for the Eastern District of Kentucky at Lexington.
                No. 5:15-cr-00020-3—Karen K. Caldwell, Chief District Judge.

                              Decided and Filed: August 25, 2017

                    Before: CLAY, ROGERS, and SUTTON, Circuit Judges.

                                     _________________

                                          COUNSEL

ON BRIEF: Roger A. Cox, COX & COX, Fenelton, Pennsylvania, for Appellant. Charles P.
Wisdom Jr., Lauren Tanner Bradley, UNITED STATES ATTORNEY’S OFFICE, Lexington,
Kentucky, for Appellee.
                                     _________________

                                           OPINION
                                     _________________

       ROGERS, Circuit Judge. This case presents the question of whether a warrant is required
for a police officer, not investigating any wrongdoing, to open the passenger door of a parked
truck to ask whether the sleeping occupant of the truck would be able to drive the occupant’s
intoxicated girlfriend home. Fortunately, the Fourth Amendment does not impose technical
prerequisites upon such a natural act of community service.
 No. 16-5181                         United States v. Lewis                                 Page 2


        On an evening in August 2014, local police officer Greg Turner responded to reports that
a woman was intoxicated in a Wal-Mart in London, Kentucky. Once inside the Wal-Mart,
Turner found the woman, later identified as Carol Lakes. Officer Turner noticed that Lakes’s
“balance was off, she was holding herself up by the buggy, she had trouble keeping her eyes
open,” and she was “nodding off.” Once he got closer, Officer Turner further noticed that
Lakes’s speech was slurred, her eyes “red and glassy,” and her mouth “real dry.” Officer Turner
concluded that Lakes was “clearly under the influence,” approached her, and “asked her if she
was all right.” Lakes told Officer Turner that she had been taking pain pills due to some back
trouble.

        Officer Turner then asked Lakes if she was at the Wal-Mart by herself. Lakes answered
that she was at Wal-Mart with her boyfriend—later identified as defendant Ronald Lewis—who
was outside in his truck. Officer Turner responded: “Well, we’ll go see if your boyfriend’s all
right, talk to him and he can drive you out of here. You can go home.” Officer Turner also
suggested to Lakes that he would have to arrest her if Lewis could not drive her home. At some
point around then, another police officer, Rick Cloyd, arrived at the scene. Lakes told the
officers that her boyfriend would in fact be able to drive her home, and led them outside to her
boyfriend’s truck so that they could “check to make sure that he was all right to drive.”

        The officers approached Lewis’s four-door Chevy truck, but, because it was dark outside
and the truck’s windows were tinted, could not tell whether it was occupied. Officer Turner
went around to the front-driver side of the truck, looked through the window, and saw Lewis
asleep on the passenger side. Officer Cloyd and Lakes went around to the front-passenger side
of the truck.

        There is some dispute as to what happened next. Officer Turner later testified that either
Officer Cloyd or Lakes opened the front passenger-side door, next to which Lewis was sitting.
Lewis testified that it was Officer Cloyd—and not his girlfriend Lakes—who opened the
passenger-side door. For the purposes of this opinion, we adopt the district court’s assumption
that it was Officer Cloyd who opened the door.
 No. 16-5181                          United States v. Lewis                               Page 3


          When the door opened, the interior dome light went on, causing Lewis to “startle[]” and
“d[o] a little jerk.” This light enabled Officer Turner to see that Lewis had a clear plastic baggie
on his lap. Lewis tossed the baggie over the truck’s console onto the back floorboard.

          Officer Turner suspected that the baggie contained marijuana. Accordingly, he shined his
flashlight onto the baggie on the back floorboard, and observed that it contained “like a bluish
color stuff in it,” which he thought could be marijuana but might also be blue pills. Officer
Turner then opened the truck door, inspected the bag more closely, and saw that it did in fact
contain pills. Turner asked Lewis about the pills, and Lewis “stated that he didn’t know nothing
about them, and that’s all he would say.” Lewis appeared to be “under the influence” as well,
based on his slurred speech. Lewis and Lake were then both arrested. The bag of pills was
tested and found to contain 493 oxycodone 30 mg tablets and 5 pills of Xanax, the trade name
for the controlled substance alprazolam. An additional four Xanax pills were found on Lewis’s
person.

          Lewis was indicted on various charges related to the possession of oxycodone and
alprazolam in violation of 18 U.S.C. §§ 841(a)(1), 846. Lewis moved to suppress all evidence
seized in his vehicle as the products of an illegal search. The district court, however, denied
Lewis’s motion. The district court found that, at least until Officer Turner saw the baggie, the
officers’ “sole purpose was to find Lakes a safe ride home,” and that the officers “were not
investigating a crime.” Accordingly, the district court concluded that the officers were initially
not engaged in “traditional law enforcement functions” and invoked the “community caretaker”
exception to the Fourth Amendment’s warrant requirement. See United States v. Rohrig, 98 F.3d
1506, 1521–22 (6th Cir. 1996). The district court further concluded that, once Officer Turner
saw Lewis toss the baggie over the back seat, “the officers’ function changed to the investigation
of a crime,” such that the community-caretaker exception could not apply from that point
forward. However, the district court also held that Lewis’s behavior at that point gave Officer
Turner probable cause to search the truck under the automobile exception to the warrant
requirement. See Smith v. Thornburg, 136 F.3d 1070, 1074 (6th Cir. 1998). In particular, the
district court noted Lewis’s possession of a clear plastic baggie, his “deliberately furtive” action
of throwing the baggie into the back seat once he saw the officers, his own slurred speech, and
 No. 16-5181                         United States v. Lewis                                Page 4


his girlfriend’s visible intoxication as reasonable grounds for belief that Lewis’s truck contained
evidence of a crime. Accordingly, the district court held that, based on the community-caretaker
and the automobile exceptions to the warrant requirement, there had been no violation of Lewis’s
Fourth Amendment rights, and so his motion to suppress was denied.

       Lewis then pleaded guilty to two of the four counts against him—possession of
oxycodone with intent to distribute and possession of alprazolam with intent to distribute, both in
violation of 18 U.S.C. §§ 841(a)(1), 846—but preserved his right to appeal the denial of his
suppression motion. Lewis now exercises that right and appeals to this court. On appeal, Lewis
limits his challenge to the opening of the door. But the Fourth Amendment does not preclude the
mere opening of the vehicle door in the context of these facts. The police here engaged in a
function that was entirely divorced from a criminal investigation, such that the “community
caretaker” exception to the Fourth Amendment applied. Therefore, because “[t]he standard of
probable cause is peculiarly related to criminal investigations, not routine, noncriminal
procedures,” South Dakota v. Opperman, 428 U.S. 364, 370 n.5 (1976), Officers Turner and
Cloyd did not need a warrant or probable cause for their limited intrusion on Lewis’s privacy.

       First, the local officers’ action here fits within the community-caretaker exception.
Officers Turner and Cloyd responded to reports that a woman was intoxicated in a Wal-Mart;
observed that she was, in fact, intoxicated to the point of “nodding off”; and tried to get her out
of the store without arresting her by finding her a safe ride home. This case is similar to other
cases in which this court has applied the community-caretaker exception. See Rohrig, 98 F.3d at
1522; United States v. Brown, 447 F. App’x 706, 709 (6th Cir. 2012); United States v. Koger,
152 F. App’x 429, 429 (6th Cir. 2005) (per curiam). Most notably, in Rohrig, local police
officers responded to complaints of loud music blaring from a private home in the middle of the
night and entered the home without a warrant “for the limited purpose of locating and abating
[the] nuisance”—an action that this court deemed to fall within the community-caretaker
function. 98 F.3d at 1509–10, 1521–22. Similarly, in this case, local police officers Turner and
Cloyd responded to reports of a visibly intoxicated woman in a Wal-Mart, and approached her
boyfriend Lewis solely to determine whether he would be able to drive her home.
 No. 16-5181                          United States v. Lewis                                Page 5


       Second, there is no evidence that the officers’ action was taken with any traditional law-
enforcement purpose that would make the community-caretaker exception inapplicable. The
community-caretaking exception applies most clearly when the action of the police is “totally
divorced from the detection, investigation, or acquisition of evidence relating to the violation of a
criminal statute,” United States v. Brown, 447 F. App’x 706, 709 (6th Cir. 2012) (quoting Cady
v. Dombrowski, 413 U.S. 433, 441 (1973)). Here, the district court found that the officers’ “sole
purpose was to find Lakes a safe ride home,” from which the district court concluded that the
officers “were not investigating a crime.” In the context of a motion to suppress, such a finding
can be overturned only if clearly erroneous. Brown, 447 F. App’x at 708 (citing United States v.
Blair, 524 F.3d 740, 747–48 (6th Cir. 2008)). There was no clear error here: Officer Turner
testified as to his and Officer Cloyd’s purpose, which the district court clearly found credible;
furthermore, there is no evidence in the record to rebut this account of the officers’ purpose.
Accordingly, this case is similar to Brown, in which this court reasoned that the community-
caretaker exception would apply to a police officer’s stopping a vehicle because the officer was
not seeking to investigate a crime but only to question the driver as to the whereabouts of a
missing minor. 447 F. App'x at 710. Furthermore, this case is distinguishable from United
States v. Williams, where this court refused to apply the community-caretaking exception for
officers who entered a home, ostensibly to investigate claims of a water leak, but also because
they had grounds to suspect the home was being used to grow marijuana. 354 F.3d 497, 508 (6th
Cir. 2003).

       Third, given the community-caretaking nature of the officers’ action, any limited
intrusion on Lewis’s privacy from simply opening the door was reasonable. Lewis was in his
car, not his home, which weighs in favor of the reasonableness of any search. As the Supreme
Court noted in the case that gave rise to the community-caretaker exception, “for the purposes of
the Fourth Amendment there is a constitutional difference between houses and cars,” because of
the “ambulatory character” of cars and the fact that “extensive, and often noncriminal contact
with automobiles will bring local officials in ‘plain view’ of evidence, fruits, or instrumentalities
of a crime, or contraband.” Dombrowski, 413 U.S. at 439, 442 (quoting Chambers v. Maroney,
399 U.S. 42, 52 (1970)). Accordingly, as this circuit has noted, “the community caretaking
function articulated in [Dombrowski] has been principally applied to the warrantless searches of
 No. 16-5181                         United States v. Lewis                               Page 6


automobiles.” Taylor v. Mich. Dep’t of Nat. Res., 502 F.3d 452, 462 (6th Cir. 2007) (listing
cases). The fact that Lewis was in his car also distinguishes this case from the two cases that he
cites in arguing that the community-caretaker exception should not apply. See United States v.
Washington, 573 F.3d 279, 288 (6th Cir. 2009); Williams, 354 F.3d at 508. In both cases, the
court held that the community-caretaker exception did not apply because whatever interest the
community had in the intrusion could not overcome the significant privacy interests in the
home—a concern that is not present in this case.

       Furthermore, the officers’ intrusion into Lewis’s car was minimal, which also weighs in
favor of the reasonableness of any search. This is not a case where the police officers conducted
a search of the vehicle looking for drugs—for example, by looking in the glove compartment,
looking under the seats, opening the trunk, or opening containers in the car. Rather, the officers
merely opened the door to check on the apparently sleeping Lewis, which prompted Lewis to
throw the baggie containing pills onto the back floorboard of his truck, catching Officer Turner’s
attention. True, the officers apparently did not knock on the truck window or attempt to speak
with Lewis before opening the door, which might have been more respectful of Lewis’s privacy.
However, as the Fourth Circuit has reasoned, “the community-caretaking exception is not limited
to the least intrusive means of protecting the public.” United States v. Johnson, 410 F.3d 137,
146 (4th Cir. 2005) (citing Dombrowski, 413 U.S. at 447). Given that the officers’ opening of
Lewis’s door was minimally intrusive, any failure to knock or attempt to speak does not make
the officers’ actions here unreasonable.

       On this appeal, Lewis does not challenge the district court’s reasoning with respect to the
actions of the police after they opened the door and saw Lewis toss the baggie onto the back
floorboard. Accordingly, we have no need to review the district court’s application of the
automobile exception to the subsequent search.

       The judgment of the district court is affirmed.